Citation Nr: 1033230	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for a thoracic 
spine strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a cervical 
spine strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for allergic 
rhinitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for urinary 
outlet obstruction, with history of prostatitis, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for a right 
ankle strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for a left 
ankle strain, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for chronic 
allergic pruritis and dermatographism, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2005 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The issues of entitlement to service connection for a 
lumbar spine disability and bilateral hearing loss been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
thoracic spine strain is manifested by complaints of pain with 
some limitation of motion, with no demonstration by competent 
clinical evidence of neurological impairment.

2.  Throughout the rating period on appeal, the Veteran's 
cervical spine strain is manifested by subjective complaints of 
pain on motion, but without demonstration by competent clinical 
evidence of limitation of motion or neurological impairment.

3.  Throughout the rating period on appeal, the Veteran's 
service-connected allergic rhinitis has not been productive of 
nasal passage obstruction, nasal polyps, or deviated septum; 
there were complaints of congestion and sinusitis.

4.  Throughout the rating period on appeal, the Veteran's 
service-connected urinary outlet obstruction has been manifested 
by uncorroborated +complaints of frequent voiding and urinary 
incontinence requiring the wearing of absorbent materials which 
are changed no more than twice per day; the Veteran has not been 
shown to require catheterization, or have recurrent urinary tract 
infections.

5.  Throughout the rating period on appeal, the Veteran's right 
ankle strain has been manifested by complaints of pain and 
limitation of motion, but without instability. 

6.  Throughout the rating period on appeal, the Veteran's left 
ankle strain has been manifested by complaints of pain and 
limitation of motion, but without instability

7.  Throughout the rating period on appeal, the Veteran's chronic 
allergic pruritis and dermatographism were productive of 
dermatitis of less than 20 percent of the total body or its 
exposed areas and no more than  intermittent corticosteroid use.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a thoracic spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5235 - 
5243; 4.124a, Diagnostic Codes 8520, 8620 (2009).

2.  The criteria for a disability evaluation in excess of 20 
percent for a cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243; 4.124a, Diagnostic Codes 8520, 8620 (2009).

3.  The criteria are not met for a disability rating in excess of 
10 percent for allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.97, Diagnostic Code 6522 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
urinary outlet obstruction with a history of prostatitis have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527-7528 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5024, 5256-5262 (2009).

6.  The criteria for a disability rating in excess of 10 percent 
for left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5024, 5256-5262 (2009).

7.  The criteria for entitlement to a compensable evaluation for 
chronic allergic pruritis and dermatographism have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in December 2004 from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claims for an increased disability evaluation, as well 
as the legal criteria for entitlement to such benefits.  The 
letter also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, an October 2008 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decisions that were the 
basis of this appeal were decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the appellant's claims were 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his claims.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of evaluating the disabilities at issue. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2009).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

Thoracic Spine

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 through 5243).  Under these relevant provisions, a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain, 
Diagnostic Code 5242 for degenerative arthritis of the spine, and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may also be 
rated based on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  Note 
(1) defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so."  

There is a preponderance of the competent clinical evidence of 
record against an evaluation in excess of 20 percent for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome because the Veteran has not 
experienced any incapacitating episodes.  Indeed, the record does 
not demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against 
an evaluation in excess of 20 percent for the disability at issue 
based on the general rating formula for disease or injury of the 
spine.  Indeed, the Veteran's thoracic spine strain was 
productive of no worse than forward flexion to 40 degrees at his 
February 2005 VA examination; extension was to 30 degrees and 
lateral rotation and flexion were to 30 degrees.  At his March 
2009 VA examination, he had forward flexion to 75 degrees, with 
extension to 25 degrees and lateral flexion and rotation to 30 
degrees, bilaterally.  Likewise, there was no finding of 
favorable or unfavorable ankylosis of the entire thoracolumbar 
spine, and the Board does not find that the Veteran's complaints 
of pain upon motion is equivalent to severe limitation of motion 
of the thoracic spine or ankylosis.  Thus, applying the facts to 
the criteria set forth above, the Veteran remains entitled to no 
more than a 20 percent evaluation for his service-connected 
thoracic spine strain under the General Rating Formula for 
Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination reports indicated that he 
had pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has normal deep tendon reflexes bilaterally throughout 
the rating periods on appeal.  And, to the extent that the 
Veteran claims that his pain upon motion is the equivalent of 
limited motion, the Board finds that the Veteran's subjective 
complaints of pain have been contemplated in the current rating 
assignment, as the Veteran's current rating is based on his 
objectively demonstrated reduced motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence 
reveals a disability picture most approximating a 20 percent 
evaluation, but no higher, even with consideration of whether 
there was additional functional impairment due to DeLuca factors.  
Thus, based on the analysis of those criteria set forth above, 
the Veteran remains entitled to no more than a 20 percent 
evaluation for the orthopedic manifestations of his service-
connected thoracic spine strain.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluation at 
each of his VA examinations is negative, and does not allow for a 
finding of neurologic manifestations of the Veteran's service-
connected thoracic spine strain.  Thus, he is not entitled to a 
separate, compensable rating under Diagnostic Code 8520, 8521, 
8524, 8525, or 8526 for the neurologic manifestations of the 
disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board does not have to refer this case 
to the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Cervical Spine

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 through 5243).  Under these relevant provisions, a 20 
percent rating is warranted for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 
5235 for vertebral fracture; Diagnostic Code 5237 for cervical 
strain; Diagnostic Code 5242 for degenerative arthritis of the 
spine; and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may also 
be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  Note 
(1) defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so."  

The preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the disability 
at issue based on incapacitating episodes of intervertebral disc 
syndrome.  

Similarly, the competent clinical evidence of record is against 
an evaluation in excess of 20 percent for the disability at 
issue, based on limitation of motion under the general rating 
formula for disease or injury of the spine, effective September 
26, 2003, for Diagnostic Codes 5237, 5242, and 5243.  The 
February 2005 VA examination report indicates that the Veteran 
had forward flexion to 40 degrees, extension to 30 degrees, 
lateral flexion to 40 degrees, and lateral rotation to 30 
degrees.  The Veteran had complaints of pain, but no weakness, 
fatigue or lack of endurance.  Moreover, at the March 2009 VA 
examination, he had forward flexion to 45 degrees, extension to 
45 degrees, 45 degrees of lateral flexion bilaterally and at 
least 80 degrees of lateral rotation, bilaterally.  Indeed, a 
finding of forward flexion of the cervical spine to 15 degrees or 
less, or ankylosis of the cervical spine is required in order for 
the Veteran to qualify for the next-higher 30 percent evaluation.  
Thus, applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 20 percent evaluation 
for his service-connected cervical spine strain under the General 
Rating Formula for Diseases and Injuries of the Spine.

The Board does acknowledge consideration of additional functional 
impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA medical records indicated the Veteran 
had pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has full muscle strength and normal reflexes at his VA 
examinations.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as discussed 
above.  The overall evidence does not reveal a disability picture 
most nearly approximating a higher evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth above, 
the Veteran remains entitled to no more than a 20 percent 
evaluation for the orthopedic manifestations of his service-
connected cervical spine strain.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluations 
at his VA examinations are negative, and do not allow for a 
finding of neurologic manifestations of the Veteran's service-
connected cervical spine strain.  Thus, he is not entitled to a 
separate, compensable rating under Diagnostic Code 8510-8513 for 
the neurologic manifestations of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board does not have to refer this case 
to the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Allergic Rhinitis

The Veteran is presently assigned a 10 percent disability rating 
for his allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  According to this code, the minimum compensable rating of 
10 percent is warranted for allergic rhinitis without polyps but 
with greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
disability evaluation requires polyps.  See 38 C.F.R. §  4.97, 
Diagnostic Code 6522.

Upon reviewing these rating criteria in relation to the evidence 
for consideration, the Board finds that the Veteran's disability 
picture is most consistent with his current 10 percent rating and 
his claim for a higher rating must be denied.  The objective 
clinical evidence of record does not show that he experiences at 
least at least 50 percent obstruction of either nasal passage or 
nasal polyps.  Indeed, the medical evidence of record indicates 
that the Veteran's allergic rhinitis causes inflamed turbinates 
with mucoid discharge and nasal congestion, and that 
antihistamines provide at least partial control of his symptoms.  
The Board points out that the March 2009 VA examiner stated that 
his allergic rhinitis did not cause any nasal polyps or 
obstruction, or deviated septum.  Therefore, his symptomatology 
specifically attributable to the allergic rhinitis most closely 
fits within the criteria for the currently assigned 10 percent 
disability evaluation.

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
allergic rhinitis, standing alone, resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
normal rating schedule standards.  Accordingly, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Urinary Outlet Obstruction

The Veteran's rating for urinary outlet obstruction with history 
of prostatitis is currently evaluated as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  This code 
states these symptoms will be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7504.  Voiding dysfunction and urinary 
tract infections, in turn, are rated under § 4.115a.

According to § 4.115a, a 10 percent rating is warranted where 
urinary tract infections require long-term drug therapy, 1-2 
hospitalizations per year, and/or require intermittent intensive 
management.  For the next higher 30 percent evaluation, 
there must be recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times/year), 
and/or requiring continuous intensive management.  Id.

Section 4.115a also states that voiding dysfunction is rated as 
20 percent disabling for voiding dysfunction which requires the 
wearing of absorbent materials which must be changed less than 2 
times per day.  The changing of absorbent materials 2 to 4 times 
per day warrants a 40 percent disability evaluation.  Ibid.

Upon reviewing these rating criteria in relation to the relevant 
medical evidence, the Board finds that the Veteran's overall 
disability picture, throughout the entire rating period on 
appeal, is consistent with the currently assigned 10 percent 
rating, and that a higher evaluation is not warranted.  While the 
Board acknowledges that the Veteran has consistently reported at 
his VA examinations throughout the years that he experiences 
urinary frequency and enuresis, with daytime voiding 
approximately 16 times during the day, the objective clinical 
evidence of record does not show that the Veteran experiences 
voiding dysfunction or recurrent urinary tract infections 
requiring drainage, frequent hospitalization, or continuous 
management.  His February 2005 and March 2009 VA examinations 
indicate that the Veteran's urinary outlet obstruction does not 
create any functional impairment and that he does not require an 
appliance; however, he did report weakness, fatigue, loss of 
appetite, recurrent infections, and renal colic.  He reported 
urinary incontinence that requires use of pad, with changing up 
to 2 times per day, but there was no corroborating evidence 
presented to support the veteran's account.  Consequently, there 
is no objective clinical indication he has the type and extent of 
symptoms required for a rating higher than 10 percent.

The Board has also considered whether the case warrants referral 
for consideration of entitlement to a higher rating on an extra-
schedular basis.  However, the Board finds that this case does 
not present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, 
there has been no showing by the Veteran that his urinary outlet 
obstruction, with history of prostatitis, has caused marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
"frequent" periods of hospitalization.  So there is no basis 
for referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Right and Left Ankle Strains

The Veteran receives a separate 10 percent disability rating for 
each of his right and left ankle strains pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024.  Diagnostic Code 5024 
provides that tenosynovitis is evaluated as degenerative 
arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis, substantiated by x-ray 
findings, is to be evaluated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  In the absence of limitation of motion, a 
10 percent rating is assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is warranted when x-ray 
evidence shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
Ibid.  

The Veteran experiences some limitation of motion of the ankles, 
and as a result, the rating criteria under Diagnostic Code 5003, 
for degenerative joint disease without limitation of motion are 
not for application.  

The Veteran's right and left ankle strains are rated by analogy 
to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5270 and 5271.  Under 
Diagnostic Code 5271, a 10 percent disability evaluation is 
assigned where there is moderate limitation of motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 
percent disability evaluation is warranted where there is marked 
limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the Veteran's disability 
picture is most consistent with the currently assigned 10 percent 
disability evaluations for each ankle, and that increased 
disability evaluations are not warranted.  The objective clinical 
evidence of record does not show that the Veteran has marked 
limitation of motion of his right or left ankles.  Significantly, 
the Veteran's most recent VA examination, in March 2009, showed 
that the Veteran had range of motion of his left ankle from zero 
(0) to 20 degrees in dorsiflexion and from zero (0) to 450 
degrees in plantar flexion, without complaint of pain.  At the 
earlier, February 2005 VA examination, range of motion was to 20 
degrees in dorsiflexion, 40 degrees in plantar flexion, inversion 
to 35 degrees, and eversion was to 20 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the ankles is zero (0) 
to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar 
flexion).  At both examinations, there was no ankylosis, atrophy 
of the muscles, or unstable ligaments; his ankle strain was not 
productive of deformity or swelling of the ankle joints.  
Therefore, the Board finds that the Veteran's right and left 
ankle symptomatology most closely fits within the criteria for 
the currently assigned 10 percent disability evaluations.

The Board also considered whether the Veteran may be entitled to 
a higher rating under other potentially applicable Diagnostic 
Codes.  With regard to the criteria under Diagnostic Code 5270, 
there is no evidence of ankylosis of the Veteran's right or left 
ankle.  Likewise, under Diagnostic Code 5272, is no evidence of 
ankylosis of the Veteran's subastragalar or tarsal joint for 
either ankle.  Further, the findings do not warrant evaluations 
under Diagnostic Codes 5273 and 5274, as there is no evidence of 
malunion of the os calcis or astragalus, nor is there evidence of 
an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 
and 5274.  As such, the Board does not find that the medical 
evidence supports a schedular rating in excess of 10 percent for 
either the right or left ankle.

In concluding that the Veteran is not entitled to a disability 
evaluation in excess of 10 percent for each of his right and left 
ankle strains, the Board has also considered whether the Veteran 
is entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the Veteran reports pain, the Veteran 
does not experience a significant loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance due to repetitive 
use of the joint.  Further, the current 10 percent disability 
evaluations contemplate the Veteran's complaints of pain, as well 
as any limitation of motion due to pain.  There is no objective 
indication that the Veteran's symptoms result in any additional 
functional limitation to a degree that would support a rating in 
excess of the current disability ratings for his right and left 
ankle strains.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board does not have to refer this case 
to the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Chronic Allergic Pruritis and Dermatographism

The Veteran's chronic allergic pruritis and dermatographism is 
rated by analogy to 38 C.F.R. § 4.18, Diagnostic Code 7806.  See 
38 C.F.R. § 4.20 (2009) (when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous); Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence). 

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent 
disability evaluation is warranted if there is dermatitis or 
eczema of at least 5 percent of the entire body, but less than 20 
percent of the entire body, or at least 5 percent, but less than 
20 percent of the exposed affected areas, or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the prior 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  For the next 
higher 30 percent disability evaluation, there must be dermatitis 
or eczema over 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or systemic therapy, such 
as corticosteroids or other immunosuppressive drugs were required 
for a total duration of six weeks or more, but not constantly 
during the prior 12-month period.  Id.  

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth below, 
the Veteran's chronic allergic pruritis and dermatographism most 
closely approximates the criteria for the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.118, DCs 7806 (2009).  In this 
regard, the Board observes that the objective clinical evidence 
of record shows that the Veteran has experienced chronic allergic 
pruritis and dermatographism of the back, or 9 percent of his 
body.  Additionally, there has been no clinical demonstration 
that the Veteran's chronic allergic pruritis and dermatographism 
requires systemic use of corticosteroids for at least 6 weeks.  
Although the Veteran reports use of a corticosteroid for two 
years to treat his chronic allergic pruritis and dermatographism, 
a review of the VA outpatient treatment records dated from 
December 2000 to November 2006 reveal that the Veteran used a 
topical corticosteroid for his nonservice-connected onychomycosis 
of the toes, and that his back has not had skin lesions during 
much of this time period.  The February 2005 VA examination 
report indicates that the Veteran experiences itching of the skin 
of the back, with scratch marks and occasional welts due to his 
chronic allergic pruritis and dermatographism.  The more recent, 
March 2009 VA examination report indicates that the Veteran's 
chronic allergic pruritis and dermatographism did not affect his 
face, hands, neck or head; he experienced itching of the skin, 
but there was no evidence of exudation, ulcer formation, shedding 
or crusting.   Examination showed left forearm dermatographia, 
affecting 1 percent of the whole body and 0 percent of the 
exposed area.  The skin lesions were not associated with a 
systemic disease.  As such, the Veteran's symptomatology most 
closely fits within the criteria for the currently assigned 10 
percent disability evaluation.

Finally, the Board has considered whether the Veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
However, the Board concludes the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There is no probative 
indication his chronic allergic pruritis and dermatographism 
caused marked interference with his employment at any point 
during the rating period on appeal or necessitated frequent 
periods of hospitalization as to render impractical the 
application of normal rating schedule standards.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 20 percent for thoracic spine strain 
is denied.

An evaluation in excess of 20 percent for cervical spine strain 
is denied.

The claim for a rating higher than 10 percent for allergic 
rhinitis is denied.

An evaluation in excess of 10 percent for urinary outlet 
obstruction, with history of prostatitis, is denied.

The claim for a rating higher than 10 percent for right ankle 
strain is denied.  

The claim for a rating higher than 10 percent for left ankle 
strain is denied.  

A rating in excess of 10 percent rating for chronic allergic 
pruritis and dermatographism is denied.



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


